DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not provide antecedent basis for the subject matter of Claims 12-13, including “stabilizer” or “stabilizing the sodium aluminate and potassium aluminate.”
Appropriate correction is required.
Claim Objections
Claims 10 and 19 are objected to because of the following informalities:  in Claim 10, line 3, there is a semicolon after the word “including” which is not appropriate punctuation. The semicolon should be deleted. See line 4 which reads “including sodium aluminate” appropriately without a semicolon.  In Claim 19, the phrase “aluminates that is” should be changed to “aluminates that are.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “enhanced durability” in line 1. The limitation is indefinite, because it is not clear what must considered “enhanced” or what against what standard the term should be measured. Examiner considers the limitation to include the interpretation “increased durability.”
Claim 1 recites the limitation “and utilize one or more of an . . . .” The limitation is indefinite, because it is nongrammatical and it is not clear what function it serves in the claim; a step of “utilizing” might be intended, but it is not clear. Examiner considers the limitation to include “a step of utilizing one or more of . . . .”
Claim 1 recites “a spray, immersion, deluge system” in line 6. The limitation is indefinite, because it is not clear whether the limitation recites one system or alternative systems, since the members of the group are separated only with commas and no conjunction. The specification describes them as separate, independent, and/ or distinct systems (e.g. Specification, p. 1, lines 10-12). Examiner considers the limitation to require at least one of the systems separated by commas and not a combination of all of them.

Claim 1 recites the limitation “to chemically penetrate into cellular internal voids.” The limitation is indefinite, because it is not clear what can be meant by something to penetrate chemically, since the verb “to penetrate” denotes a physical action. Furthermore, Claim 1 does not recite what is meant to penetrate into cellular internal voids or what any of the “impregnation treatment process and a spray, immersion, deluge system” is meant to be “utilize” for. Note: the specification and the original claim uses the term “chemical penetration,” which is not identical to “chemically penetrate.” Examiner considers the limitation to include the interpretation “to penetrate into cellular internal voids.”
Claim 1 requires that the lignocellulosic material “becomes an insoluble and fixed lignocellulosic material on subsequent heating steps.” The limitation is indefinite, because it is not clear what is meant by the lignocellulosic material with voids into which the flame retardant penetrates becoming “insoluble and fixed” on subsequent heating steps and the specification provides no guidance as to what this means. Instead, the specification describes heating to make alkali metal aluminates or alkali metal silicates fixed and insoluble, NOT the lignocellulosic material (p. 3, lines 10-11; p. 4, last line through p. 5, first line; p. 6, lines 27-30 and 35-36; p. 7, lines 32-35 and line 34 through p. 8, line 4; p. 9, line 3 through 6). The basis for the limitation after a preliminary amendment now requiring “an insoluble and fixed lignocellulosic material” might be a possibly misplaced modifier “which becomes insoluble and fixed” which followed the phrase “the lignocellulosic material” in the original claim and which is found See, for example, p. 3, lines 22-25). Examiner considers the limitation to be met by the same conditions under which the written description describes the invention; that is, when an alkali metal aluminate or alkali metal silicate becomes fixed and insoluble in wood cells, the lignocellulosic material is understood to be fixed and insoluble.
	Claim 4 recites the limitation “incremental increase.” The limitation is indefinite, because neither the claims nor the specification define any scale by which to determine an “increment.” Examiner considers the limitation to include the interpretation “increase.”
	Claim 5 recites the limitation “pressure ranges from 0 to 3,500 kPa.” The limitation is indefinite, because it is not clear whether gauge pressure or absolute pressure is intended. Examiner considers the limitation to include any reasonable measurement of pressure.
Claim 5 recites the limitation “vacuum ranges from 0 to -90 kPa.” The limitation is indefinite, because a gauge pressure of 0 kPa is not a vacuum, but atmospheric. Examiner considers the limitation to include pressures within the recited range which are actually vacuum pressures (i.e. less than 0 kPa gauge pressure).
Claim 7 recites the limitation "wood impregnation treatment process" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a limitation of “an impregnation treatment process” to “penetrate into cellular internal voids of the lignocellulosic material,” but does not recite that the lignocellulosic material includes or consists of wood. Examiner considers the limitation to include the interpretation “a wood impregnation treatment process.”
Claim 8 recites the limitation “water based Azoles,” followed by examples of water based azoles in lines 4-6, making it unclear whether the addition of phrase “including tri-azoles … cyproconazole” is intended to limit the broader recited limitation to only those particular water-based azoles or whether the particularly-recited azoles are superfluous examples or a preferable embodiments (analogous to 
Claim 8 recites the limitation “carbamate including iodopropynyl Butyl Carbamate (IPBC).” The limitation is indefinite, because it is clear that the broader class “carbamate” would include an element of that class “iodopropynyl butyl carbamate,” making it unclear whether the addition of phrase “including iodopropynyl Butyl Carbamate (IPBC)” is intended to limit the broader recited limitation to only those carabamates which include iodopropynyl butyl carbamate or whether iodopropynyl butyl carbamate is a superfluous example or a preferable embodiment (analogous to “example,” “preferably,” “such as”) of the claimed class. Examiner considers the claim to require the broader limitation “carbamates.”
Claim 10 recites the limitation “sodium silicate (ortho, meta, di & tri-silicates).” The limitation is indefinite, because it is not clear what function the terms in parentheses are meant to serve, whether to limit the broader term “sodium silicate” to only those terms within parentheses or to serve as examples or preferred embodiments of the broader class “sodium silicate.” Examiner considers the limitation to require the broader limitation “sodium silicate.”
Claim 10 recites the limitation “one or more of soluble alkali metal silicates including; (sic) sodium silicates . . .  alkali metal aluminates include . . . .” The limitation is indefinite, because it is clear that the broader classes “alkali metal silicates” and “alkali metal aluminates” would include particular members of those groups making it unclear whether the addition of “including” is intended to limit the broader recited classes to only those particular alkali metal silicates and soluble alkali metal aluminates (an improper Markush group) or whether the members following the word “including” are  superfluous examples or a preferable embodiments (analogous to “example,” “preferably,” “such as”) of the claimed class. Examiner considers the claim to require the broader limitation “soluble alkali metal silicates . . .  and soluble alkali metal aluminates . . . .”

Claim 12 recites the limitation "the stabilizer" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a stabilizer.”
Claim 13 recites the limitation “the stabilizers” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim, and Claim 12 from which Claim 13 depends recites “the stabilizer,” not plural stabilizers. Examiner considers the limitation to include the interpretation “stabilizers.” Moreover, as mentioned in the rejection of Claim 12 above, the claim does not define “stabilizers” and the specification does not define what it means to stabilize sodium aluminate or potassium aluminate in the context of the claimed invention. Examiner considers the limitation to be met by the presence of any of the listed compounds in the prior art.
Claim 13 recites the limitation “selected from one or more of amine compounds; Ethylenediaminetetra-acetic acid (EDTA), Ethylene diamine (EN),  . . . , Ethylene glycol tetra-acetic acid (EGTA); salts of gluconic acid (“gluconates”), sodium gluconate . . . .” The limitation is indefinite, because the punctuation, sometimes a semicolon and sometimes a comma, makes it unclear as to what is required. It is not clear what distinction the semicolons and commas are supposed to make. Examiner considers the limitation to include all the members from “amine compounds” to “triethanolamine (TEA)” to be equal members of the same group “stabilizers.”
Claim 15 recites the limitation “glycols (ethylene and propylene).” The limitation is indefinite, because it is not clear what function the terms in parentheses are meant to serve, whether to limit the broader term “glycols” to only those terms within parentheses or to serve as examples or preferred 
Claim 16 recites the limitation “the impregnation and spray treatment processes.” The limitation is indefinite, because the limitation in Claim 1 reciting “spray, immersion deluge system” is indefinite (See rejection of Claim 1 above). Because Examiner considers each element in Claim 1 to be a separate system, Examiner will consider spray treatment to refer back to that particular process in Claim 1.
Claim 16 recites the limitation “that enhance properties of increased stability, penetration and color.” The limitation is indefinite, because the term “enhance” is not clearly defined. In particular, it is not clear what is meant by “enhancing a property of color.” Furthermore, it is not clear what is meant by “stability” or stability of what component; the specification discusses stability of a solution (p. 8), but “stability” might be intended to refer to some other component. Examiner considers any suggested change to “enhance” in some way at least one of the recited properties of some recited component of the process.
Claim 17 recites the limitation “preservative as a durable component.” The limitation is indefinite as vague. The characterization of the preservative as a durable component is unclear and it is not clear whether “as a durable component” is intended to further limit the required preservative in some way and if so, how.
Claim 19 recites the limitation “application of liquid alkali metal silicates or metal aluminates that is applied either via spray, brush, immersion, or deluge systems.” The limitation is indefinite, because it is not clear whether the recited “liquid alkali metal silicates or liquid metal aluminates” is meant to refer back to “alkali metal silicates and alkali metal aluminates” apparently applied in similar manner in Claims 1 and 18 -- in other words, whether Claim 19 simply requires that those silicates or aluminates in Claims 1 and 18 be liquid -- or whether the limitation requires liquid alkali metal silicates or liquid metal aluminates IN ADDITION to those silicates or aluminates applied in Claim 1. The limitation including alkali metal silicates AND alkali metal aluminates” (emphasis added). It is not clear what is required in claim 19, which only requires one OR the other where Claim 18 from which Claim 19 depends requires BOTH. HOWEVER, since art that shows both also shows one or the other for purposes of the claim, that feature of Claim 19 is met when both are found in prior art to reject Claim 18.  Examiner considers the limitation either to refer back to components of Claim 1 or to include additional components.
Claim 20 recites the limitation “wherein the wood preservative is the only working solution that undergoes the impregnation treatment and the liquid alkali silicates or liquid metal aluminate is applied either via spray . . . .” The limitation is indefinite, because Claim 18 requires that “working solution” includes wood preservative IN COMBINATION WITH FR including alkali metal silicates and alkali metal aluminates. It is not clear how the working solution, which INCLUDES BOTH wood preservative AND ALSO FR can be applied such that only the wood preservative is impregnated while liquid alkali silicates (sic) or liquid metal aluminate is applied via a different method. Examiner considers that Claim 20 does not properly depend from Claim 18 and redefines “working solution” as including wood preservative while excluding alkali silicates or metal aluminate.
Claim 20 recites the limitation “the liquid alkali silicates.” The limitation is indefinite as lacking sufficient antecedent basis. There is antecedent basis for “alkali metal silicates,” but neither for “liquid” nor for “alkali silicates.” Examiner considers the limitation to include the interpretation “liquid alkali metal silicates.”
Claim 20 recites the limitation “the . . . or liquid metal aluminate.” The limitation is indefinite as lacking sufficient antecedent basis. There is antecedent basis for “alkali metal aluminates,” but neither 
Claim 21 recites the limitation “applied via spray, immersion or deluge systems.” The limitation is indefinite, because Claim 1 is indefinite and recites “spray, immersion, deluge system” as if it is one unitary system. It is not clear whether Claim 21 further limits Claim 1 or not, since Claim 21 lists them as separate systems while Claim 1 lists them as one unitary unit. Since Examiner considers Claim 1 to intend separately listed systems and not one unitary system. Claim 21 considers the limitation to further limit claim 1 by requiring at least one of spray, immersion or deluge systems.
Claim 22 recites the limitation “wood preservative comprises chemical retentions . . . .” The limitation is indefinite, because it is not clear what is meant for a wood preservative to “comprise chemical retentions.” Retention is not a property of a component but rather a result of interactions between wood preservative and other components, including specific substrates. Examiner considers the limitation to require that a substrate retain wood preservative such that copper is retained in the recited ranges.
Claim 23 recites the limitation “alkali metal silicates comprise chemical retentions . . . .” The limitation is indefinite, because it is not clear what is meant for an alkali metal silicate to “comprise chemical retentions.” Retention is not a property of a component but rather a result of interactions between wood preservative and other components, including specific substrates. Examiner considers the limitation to require that a substrate retain elemental silicon in the recited ranges.
Claim 23 recites the limitation “elemental Si for sodium, potassium, and lithium” both in line 3 and 4. The limitations are indefinite, because it is not clear what is meant by the phrase. It is not clear how a concentration of elemental Si in an alkali metal silicate is related to sodium, potassium, and lithium. Examiner considers the limitation to require those ranges of elemental Si.

Claim 24 recites the limitation “elemental Al for sodium, potassium, and lithium” both in line 3 and 4. The limitations are indefinite, because it is not clear what is meant by the phrase. It is not clear how a concentration of elemental Si in an alkali metal aluminate is related to sodium, potassium, and lithium. Examiner considers the limitation to require those ranges of elemental Al.
Claim 25 recites the limitation “provide value added properties of wood including increased dimensional stability and color.” The limitation is indefinite, because the term “value added” is not adequately defined. Examiner considers the limitation to include the interpretation “provide the wood with increased dimensional and color.”
Claim 26 recites the limitation “one or more of the impregnation treatment process and a spray immersion deluge system.” The limitation is indefinite, because it is not clear what a “spray immersion deluge system” is or whether there is a typographical error. Elsewhere, “spray,” “immersion,” and “deluge” systems are different systems and not combined. Examiner considers the limitation to require one or more of an impregnation treatment process, a spray system, an immersion system, or a deluge system.
Claim 26 recites the limitation “the FR treated with one or more of the impregnation treatment process and a spray immersion deluge system.” The limitation is indefinite for three reasons. First, the limitation “the FR treated with one or more of the  . . .” lacks sufficient antecedent basis, since neither Claim 26 nor Claim 1 from which it depends recites FR treated by any process at all. Rather, Claim 1 recites an impregnation treatment process and a spray, immersion, deluge system (sic) to chemically 
Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 does not further limit the limitation “working solution” in Claim 18 but defines the term to exclude components required in Claim 18 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 16-17, 22, 23, 25-27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (WO 2016/022032).
Regarding Claims 1-2, Moon (WO’032) teaches a  process of imparting enhanced durability and fire retardancy properties to lignocellulosic material comprising providing a wood preservative 
Regarding Claims 3-4, WO’032 teaches that the process provides increased durability against fungal decay, rot, and insect attack (Claim 3; p. 1, second paragraph).
Regarding Claim 5, WO’032 teaches that the treatment process includes pressure ranges from 50 to 3,000 kPa and vacuum pressures between 0 to -90 kPa (Claim 4).
Regarding Claim 6, WO’032 teaches a chemical absorption range within the recited range from 15 to 1,000 L/m3 (Claim 5) and also specific values within the recited range (Table 1, pp. 9-10). 
Regarding Claim 7, WO’032 teaches allowing the wood preservative and FR to co-penetrate during wood impregnation treatment process (Abstract).
Regarding Claim 8, WO’032 teaches that the wood preservative includes Copper Chrome Arsenate (CCA), dissolved Copper Azoles (dCA), micronized Copper Azoles (mCA), Alkaline Copper Quaternary (ACQ), micronized Copper Quaternary (mCQ), and water-based Azoles (Claim 8).
	Regarding Claim 10, WO’032 teaches that the FR includes soluble alkali metal silicates (Claim 9).
	Regarding Claim 16, WO’32 teaches providing other additives for impregnation selected from one or more of water repellents, colorants, and stabilizers (i.e. “other additives . . . to produce other . . . properties of wood such as . . . increased dimensional stability”) (Claim 13).
	Regarding Claim 17, WO’032 teaches a preservative, which is a durable component, in combination with FR liquids impregnate internal cellular voids as a liquid durable FR and a step of 
	Regarding Claim 22, WO’032 teaches the recited range of copper (Claim 10).
	Regarding Claim 23, WO’032 teaches Si retention within the recited range (Claim 11).
	Regarding Claim 25, WO’032 teaches that other additives increase dimensional stability and color (Claim 13).
	Regarding Claim 26, WO’032 teaches a heat fixation process for wood treated with FR through impregnation -- fairly equivalent to “heat fixation process for the FR treated with one or more of the impregnation treatment process,” etc. -- wherein the heat fixation process comprises a temperature within the recited range (Claim 14).
	Regarding Claim 27, WO’032 teaches thermally modifying FR in a kiln with a temperature within the recited range (Claims 15-16; p. 11, Example 2).
	Regarding Claim 29, WO’032 teaches radiata pine, western red cedar and other cedars, Douglas fir, southern yellow pine, scots pine, hoop pine, slash pine, and all other pines (Claim 19).
Allowable Subject Matter
Claims 11-15, 18-21, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
While there is prior art which teaches treatments with alkali metal aluminates (See, for example, CA2234130 on Applicant’s IDS dated 10 July 2020), no prior art has been identified which fairly teaches or suggests using it in combination with a wood preservative followed by heat treatment.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712